EXHIBIT 10.1




ASSET ASSIGNMENT AND PURCHASE AGREEMENT




THIS AGREEMENT (“Agreement”) is made as of March 31, 2014, by and between
MYSKIN, Inc., a California Corporation (the “Company” or “Seller”), and MySkin
Services, Inc. (the “Buyer” or “MTA”).




WHEREAS, the Buyer wishes to acquire from the Company, all right, title and
interest in and to all tangible and intangible assets, trademarks, customer
lists, intellectual property and rights, wherever located, which are owned as
relates to the advanced skin care business (“MySkin Assets”) since the Company
no longer has use for MySkin Assets.   




Payment MySkin Assets: The Company hereby sells and transfers the MySkin Assets
to MTA for which the Buyer exchanged payables due and owing to Marichelle
Stoppenhagen and/or MTA by the Company in the amount of $15,000.00 which it
currently owes to Marichelle Stoppenhagen. In addition, MTA shall assume and pay
for all costs associated with the MySkin Assets from the date that this
Agreement is effective. The Company shall have no further obligation to MTA.




Non-Disclosure: The Company hereby agrees to maintain the confidentiality of
this Agreement, except as required by applicable law or pursuant to any
disclosures required to be made by any regulatory reporting agency.  




Confidentiality: Notwithstanding any other provision hereof, the parties agree
that any documents or information, which either party has previously provided to
the other in connection with the MySkin Assets, shall be deemed to be
Confidential Information hereunder.  Any Confidential Information which the
Company or the Buyer discloses (or has disclosed prior to the date hereof) to
the other (a) shall not be disclosed by the Buyer to any other person or entity
without the Company’s prior written consent; provided, however, that the Buyer
may reveal such information to its representatives who (i) need to know or be
aware of the Confidential Information and (ii) are informed of the confidential
nature of the Confidential Information and agree to comply with the provisions
of this Agreement.




Expenses: Each of the parties hereto shall be responsible for their own expenses
pursuant to this Agreement.  




IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed as of the day and year first above written.




COMPANY

MySkin, Inc.










/s/ Paul Enright                                            

Authorized Signature

Print Name:  Paul Enright

Title:  CEO

Date:  March 31, 2014

 

BUYER

MySkin Services, Inc.










/s/ Marichelle Stoppenhagen                      

Authorized Signature

Print Name:  Marichelle Stoppenhagen

Date:  March 31, 2014






